DETAILED ACTION
Response to Amendment
The amendment filed on 6/13/22 been entered.
	Claim 1 has been amended.
	Claims 1-7 are under consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbert et al. (“Herbert”) US PG-Pub 2010/0276701 in view of Kim et al. (“Kim”) US PG-Pub 2015/0260436 and Hiyougo et al. (“Hiyougo”) JP 2009-058139.
Herbert discloses an integrated circuit die comprising: a device side and a backside opposite the device side (Fig. 6 and ¶¶[0037 and 0038]), wherein the backside comprises a heat transfer enhancement configuration (e.g. element 64) formed therein (Fig. 7), the heat transfer enhancement configuration to enhance a heat transfer area (abstract).
Herbert discloses the device structure as recited the claim. The difference between Herbert and the present claim the recited coating layer. 
Kim discloses a heat transfer enhancement configuration (Figs. 1-4) comprising a coating layer (element 140/150), the coating layer comprising silicon (¶¶[0087-0089]). Similarly, Hiyougo discloses a heat transfer enhancement configuration (Figs. 1-2) ) comprising a coating layer (abstract) the coating layer comprising silicon (Si powder, abstract).
The teachings of Kim/Hiyougo could be incorporated with Herbert's device which would result in the claimed invention. The motivation to combine would be to improve heat exchange performance. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate the teachings of Kim/Hiyougo to arrive at the claimed invention.
Re claim 2, Herbert discloses wherein the heat transfer enhancement configuration comprises a surface that has a greater surface area (due to its structure, the patterned fins have greater surface area) than a planar surface (Fig. 6).
Re claim 3, Herbert discloses wherein the surface comprises a plurality of fins (¶[0037]).        
Re claim 4, Herbert discloses wherein the backside comprises the heat transfer enhancement configuration that comprises a thermally conductive material (e.g. diamond, abstract and (¶[0038]).    
Re claim 5, Herbert discloses wherein the thermally conductive material comprises a first surface (e.g. surface of horizontal portion of the heat transfer enhancement) coupled to the backside and an opposite second surface, wherein the second surface has a greater surface area (the patterned structure has greater surface area) than a planar surface (Fig. 6).    
Re claim 6, Hiyougo discloses wherein the coating layer is a porous coating layer (Si powder). Similarly, Kim discloses wherein the coating layer is a porous coating layer (at least one of the silicon containing element listed in ¶¶[0087-0089]).
Re claim 7,  Hiyougo discloses wherein the porous coating layer comprises a material (e.g. silicon powder) that is functionalized to increase a hydrophilicity of the layer. Similarly, Kim discloses wherein the porous coating layer comprises a material (at least one of the silicon containing element listed in ¶¶[0087-0089]) that is functionalized to increase a hydrophilicity of the layer. Furthermore, it should be pointed out that the recitation calling for, “… is functionalized …” constitutes a functional language and does not distinguish over Herbert.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kenny et al. (“Kenny”) US PG-Pub 2004/0206477 teaches a heat exchanger for cooling a heat source.
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893